Citation Nr: 1723028	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-25 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for a left shoulder disability.

2.  Entitlement to an increased initial rating for a left shoulder surgical scar, currently evaluated as noncompensable from February 11, 2011, to August 27, 2014, and as 10 percent disabling from August 28, 2014, to the present.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to February 2011, and from December 2014 to April 2015 in the United States Air Force. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2012 and August 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, and Muskogee, Oklahoma.  

In March 2017, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

A VA examination in conjunction with the Veteran's left shoulder was last conducted in June 2016, one year ago.  During the Board hearing, the Veteran indicated that his left shoulder disability and left shoulder scar have gotten worse.  Therefore, the Board finds that another VA examination is needed to ascertain the current severity and manifestations of the Veteran's left shoulder disability and left shoulder scar.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

The Board also notes that, during the hearing, the Veteran described having neurological symptoms associated with his left shoulder disability that felt like a pinched nerve, including radiating pain, numbness, and tingling in his neck, left shoulder, arm, and hand.  See Hrg. Tr. at 4-5.  

In addition, the Veteran has been diagnosed with cervical radiculopathy in his left upper extremity, which is a nonservice-connected disability.  See, August 2014 VA examination.  However, he asserts that these additional neurological symptoms occurred after his left shoulder surgery and may be attributable to the residuals of that surgery.  See Hrg. Tr. at 6-7.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In this case, the June 2016 examiner did not address whether the Veteran had any neurological symptoms associated with his left shoulder disability and, if so, whether such symptoms can be distinguished from his cervical radiculopathy.  Therefore, the Board finds that another VA examination should be conducted by a neurologist, if possible.

It also does not appear that the Veteran's service treatment records have been obtained for his second period of service from December 2014 to April 2015.  Therefore, a remand is necessary to obtain them.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain the Veteran service treatment records for his second period of service from December 2014 to April 2015.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left shoulder disability and left shoulder scar.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.  

3.  After obtaining any outstanding records, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his left shoulder disability.  If possible, the examination should be conducted by a neurologist.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The Board notes that the Veteran has cervical spine radiculopathy of the left upper extremity, which is a nonservice-connected disorder.  The examiner is requested to distinguish the symptoms due to his cervical spine disorder from the symptoms due to his service-connected left shoulder disability.  If the symptoms cannot be differentiated, the examiner should so state in the report and explain why.

The examiner is requested to review all pertinent records associated with the claims file.  He or she should discuss the effect of the disability on the Veteran's occupational functioning and daily activities. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

4.  After obtaining any outstanding records, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his left shoulder scar.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file.  He or she should discuss the effect of the disability on the Veteran's occupational functioning and daily activities. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

5.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence associated with the file since the most recent Supplemental Statement of the Case.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




